PER CURIAM.
In this action to set aside a conveyance as fraudulent as to creditors, findings and judgment were in favor of plaintiff. A motion for a new trial was made, which, on account of the illness of the judge by whom the case was tried, was heard before another judge. From an order granting the motion, plaintiff appeals.
We have carefully considered the record and the arguments of counsel and are of the opinion that the order appealed from should be, and it is, affirmed.
All the Judges concur.